              Case 2:20-cv-00780-TSZ Document 19 Filed 02/05/21 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          JAVIER MARTINEZ,
 8                               Petitioner,
                                                            C20-780 TSZ
 9             v.
                                                            MINUTE ORDER
10        LOWELL CLARK, et al.,
11                               Respondents.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    Petitioner Javier Martinez’s Motion for Reconsideration (“Motion”), docket
14
     no. 18, is DENIED. Petitioner is correct that 28 U.S.C. § 1915(b) does not apply. See
     Agyeman v. INS, 296 F.3d 871, 885–86 (9th Cir. 2002). In moving for reconsideration,
15
     however, Petitioner still fails to comply with the applicable requirements because he has
     not submitted an affidavit stating the nature of the appeal and his belief that he is entitled
16
     to redress. See 28 U.S.C. § 1915(a)(1); Fed. R. App. P. 24(a)(1). While these
     requirements may seem technical, Petitioner’s, or his counsel’s, lack of reasonable care in
17
     moving to proceed on appeal in forma pauperis demonstrates that reconsideration is not
     warranted in this case. See LCR 7(h). That is, there has been no “showing of manifest
18
     error in the prior ruling or a showing of new facts or legal authority which could not have
     been brought to [the Court’s] attention earlier without reasonable diligence.” Id.
19
          Nor is the Court persuaded that it manifestly erred in certifying that this appeal “is
20 not taken in good faith,” 28 U.S.C. § 1915(a)(3), as there is still little indication that
   Petitioner will present non-frivolous claims on appeal. See Knapp v. Hogan, 738 F.3d
21 1106, 1110 (9th Cir. 2013) (explaining that “lack of ‘good faith’ in this context has been
   held to be equivalent to a finding of frivolity”). The Court has reviewed the four issues
22 that Petitioner intends to raise on appeal, and his cited case law. See Motion (docket

23

     MINUTE ORDER - 1
             Case 2:20-cv-00780-TSZ Document 19 Filed 02/05/21 Page 2 of 2




 1 no. 18 at 2). Nevertheless, it has not identified any authority that lends support to
   Petitioner’s arguments that the agency gave mere “lip service” to the applicable
 2 evidentiary standard; erred in making a dangerousness finding based on the serious nature
   of Petitioner’s convictions; or violated Petitioner’s due process rights by failing to
 3 consider alternatives, or by overlooking or misrepresenting the record. See Report and
   Recommendation (docket no. 8 at 10–16); Order (docket no. 12 at 3–4).
 4
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record and to the United States Court of Appeals for the Ninth Circuit.

 6         Dated this 5th day of February, 2021.

 7                                                  William M. McCool
                                                    Clerk
 8
                                                    s/Gail Glass
 9                                                  Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
